     Case 2:15-cv-00129-WBV-MBN Document 331 Filed 02/12/21 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA



GRAND ISLE SHIPYARDS, INC.                                             CIVIL ACTION

VERSUS                                                                 NO. 15-129
                                                                       C/W 15-154; 15-153;
                                                                       15-905; 19-11825;
                                                                       19-11826; 19-11827

BLACK ELK ENERGY OFFSHORE                                              SECTION D (5)
OPERATIONS, LLC

                                              ORDER


         Before the Court is Black Elk Energy Offshore Operations, LLC’s Motion in

Limine to Exclude GIS’s Expert, Chuck Schoennagel. 1 The Motion is fully briefed.2

After careful consideration of the parties’ memoranda, the record, and the applicable

law, the Court grants the Motion in part.

    I.      BACKGROUND

         Grand Isle Shipyards, Inc. (“GIS”) alleges that Black Elk Energy Offshore

Operations, LLC (“BEEOO”), 3 breached an agreement between the parties to pay for

services rendered in connection with BEEOO’s drilling and production operations on

various oil and gas wells. 4 BEEOO filed an Answer and Counterclaim, alleging that




1 R. Doc. 137.
2 R. Doc. 148 (Response in Opposition); R. Doc. 164 (Reply).
3 The Court recognizes that the Honorable Richard Schmidt (Ret.), as BEEOO’s liquidating trustee,

is the proper party to this litigation. See R. Doc. 42. For ease of reference and consistency, the Court
refers to this party as BEEOO.
4 See generally R. Doc. 20 (Second Amended Complaint). GIS also brought a series of other claims,

including claims under the Louisiana Oil Well Lien Act. See id.
     Case 2:15-cv-00129-WBV-MBN Document 331 Filed 02/12/21 Page 2 of 9




GIS’s work on Black Elk’s West Delta 32 oil platform resulted in millions of dollars

damages to BEEOO. 5 Specifically, BEEOO alleges that GIS is responsible for an

explosion that took place at the West Delta 32 platform on November 16, 2012. 6 That

explosion has been the subject of extensive litigation in this district, including

Tajonera v. Black Elk Energy Offshore Operations, LLC, 7 United States v. Black Elk

Energy Offshore Operations, LLC, 8 United States v. Don Moss, 9 and United States v.

Chris Srubar. 10 BEEOO’s tort and fraud claims have been dismissed as prescribed,

but it continues to assert a breach of contract claim. 11

       Following the 2012 explosion, the Bureau of Safety and Environmental

Enforcement (“BSEE”) conducted an investigation and issued a report in which it

made various factual findings and legal conclusions regarding violations of

regulations promulgated under the Outer Continental Shelf Lands Act (“OCSLA”).12

BEEOO seeks recovery of some of the fees associated with this investigation. 13

       GIS seeks to introduce the expert testimony of Chuck Schoennagel, a former

employee of Minerals Management Service. Schoennagel is presumably offered as an

expert on the regulations at issue on offshore platforms such as the West Delta 32 oil

platform and how such regulations are enforced. Schoennagel has produced an expert

report in this case in which he discusses the background and role of the Bureau of


5 See generally R. Doc. 76 (Answer and First Amended and Supplemental Counterclaim).
6 See id. at 10 ¶ 16.
7 Civil Docket No. 13-366.
8 Criminal Docket No. 15-197-1.
9 Criminal Docket No. 15-197-2.
10 Criminal Docket No. 15-197-6.
11 R. Doc. 70; R. Doc. 76.
12 See R. Doc. 206-1.
13 See R. Doc. 76 at 11 ¶ 17(a), (l).
     Case 2:15-cv-00129-WBV-MBN Document 331 Filed 02/12/21 Page 3 of 9




Safety and Environmental Enforcement and BEEOO’s factual basis provided to the

court in the United States v. Black Elk Energy Offshore Operations, LLC criminal

matter. 14 Schoennagel offers a series of opinions regarding regulatory enforcement

against BEEOO, including that BEEOO’s history of Incidents of Noncompliance

(INCs), resulted in stricter regulatory enforcement than would otherwise have taken

place. 15

        BEEOO now moves to exclude Schoennagel’s testimony and report. 16 While

BEEOO does not dispute Schoennagel’s expert qualifications in its Motion, BEEOO

argues that Schoennagel intrudes on the role of the Court in opining about regulatory

standards. BEEOO also contends that Schoennagel’s opinions regarding whether

BEEOO violated a relevant regulation are irrelevant in this breach of contract action.

BEEOO further argues that Schoennagel’s opinions are cumulative with Keith King’s

testimony, the lead BSEE investigator, and the BSEE report, and that Schoennagel’s

discussion of Black Elk’s factual basis in United States v. Black Elk Energy Offshore

Operations, LLC is unhelpful and inappropriate.

        In its Opposition, 17 GIS argues that the safeguards of Daubert are relaxed in a

bench trial, and further emphasizes Schoennagel’s qualifications. GIS also argues

that it puts forth Schoennagel’s testimony regarding BEEOO’s higher than industry

average of INCs to demonstrate that some of the consequences of the investigation

for which BEEOO seeks damages, including costs incurred by BEEOO’s consultant,


14 See generally R. Doc. 137-2.
15 See id. at 8-9.
16 R. Doc. 137.
17 R. Doc. 148.
      Case 2:15-cv-00129-WBV-MBN Document 331 Filed 02/12/21 Page 4 of 9




ABSG Consulting (“ABSG”), are not recoverable because they were not a foreseeable

consequence of a breach of contract. BEEOO has filed a Reply 18 in which it argues

that it does not claim damages for its bankruptcy or the “shut-in” and therefore

Schoennagel’s testimony regarding BEEOO’s history of higher-than-industry-

average INCs is irrelevant, as are Schoennagel’s opinions relative to BEEOO’s

subsequent bankruptcy. BEEOO also emphasizes that Schoennagel does not mention

ABSG in his report.

     II.     LEGAL STANDARD

           When expert testimony is challenged, the party seeking to present the

testimony has the burden of proving, by a preponderance of the evidence, that the

testimony satisfies Federal Rule of Evidence 702. 19 Rule 702, which governs the

admissibility of expert testimony, 20 provides the following:

                A witness who is qualified as an expert by knowledge, skill,
                experience, training, or education may testify in the form
                of an opinion or otherwise if:

                          (a) The expert’s scientific, technical, or other
                          specialized knowledge will help the trier of fact
                          to understand the evidence or to determine a fact
                          in issue;
                          (b) The testimony is based on sufficient facts or
                          data;
                          (c) The testimony is the product of reliable
                          principles and methods; and
                          (d) The expert has reliably applied the principles
                          and methods to the facts of the case. 21



18 R. Doc. 164.
19 Moore v. Ashland Chemical Inc., 151 F.3d 269, 276 (5th Cir. 1998).
20 In re Chinese Manufactured Drywall Products Liability Litigation, No. 09-6687, 2010 WL 8368083,

at *2 (E.D. La. Feb. 17, 2010).
21 Fed. R. Evid. 702.
     Case 2:15-cv-00129-WBV-MBN Document 331 Filed 02/12/21 Page 5 of 9




       The current version of Rule 702 reflects the Supreme Court’s decisions in

Daubert v. Merrell Dow Pharmaceuticals, Inc. 22 and Kumho Tire Co. v. Carmichael.23

The threshold inquiry in determining whether an individual may offer expert

testimony under Rule 702 is whether the individual possesses the requisite

qualifications to render an opinion on a particular subject matter. 24 After defining

the permissible scope of the expert’s testimony, the court must determine whether

the opinions are reliable and relevant before they can be admitted. 25 The purpose of

Daubert is “to ensure that only reliable and relevant expert testimony is presented to

the jury.” 26

       As correctly pointed out by GIS, “[m]ost of the safeguards provided for in

Daubert are not as essential in a case such as this where a district judge sits as the

trier of fact in place of a jury.” 27 “[A] judge in a bench trial should have discretion to

admit questionable technical evidence, although of course he must not give it more

weight than it deserves.” 28 That said, although district courts retain latitude to

determine how to apply the Daubert requirements in a bench trial, a court may not

“sidestep[] Rule 702 altogether and decline[] to perform any assessment of [expert]

testimony before trial.” 29




22 509 U.S. 579 (1993).
23 526 U.S. 137 (1999).
24 Wagoner v. Exxon Mobil Corp., 813 F. Supp. 2d 771, 798 (E.D. La. 2011).
25 United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010) (citing Daubert, 509 U.S. at 592-93.
26 Rushing v. Kansas City Southern Ry. Co., 185 F.3d 496, 506 (5th Cir. 1999) (superseded by statute

on other grounds) (citing Daubert, 509 U.S. at 590-93).
27 Gibbs v. Gibbs, 210 F.3d 491, 500 (5th Cir. 2000).
28 SmithKline Beecham Corp v. Apotex Corp., 247 F. Supp. 2d 1011, 1042 (N.D. Ill. 2003).
29 UgI Sunbury LLC v. A Permanent Easement for 1.7575 Acres, 949 F.3d 825, 833 (3rd Cir. 2020).
      Case 2:15-cv-00129-WBV-MBN Document 331 Filed 02/12/21 Page 6 of 9




     III.   ANALYSIS

        BEEOO’s primary objection to Schoennagel’s testimony is that it invades the

role of the Court in analyzing regulations and their purpose and history. “[A]llowing

an expert to give his opinion on the legal conclusions to be drawn from the evidence

both invades the court’s province and is irrelevant.” 30 It is inappropriate to allow an

expert to opine on legal conclusions, even in a bench trial. 31 Accordingly, to the extent

Schoennagel attempts to offer conclusions as to what law is applicable, his testimony

will be excluded. The Court further notes that Schoennagel offers a number of

conclusions related to Black Elk’s operations on West Delta 32, the gist of which is

that BEEOO violated the applicable regulations. 32 These too are legal conclusions,

and are rightfully excluded. 33 The Court has separately excluded evidence of INCs

related to the November 16, 2012 explosion, and shall not permit them into evidence

through Schoennagel’s testimony. Indeed, the Court notes that in its Opposition, GIS

does not even make arguments regarding the relevance of this testimony.




30 Owen v. Kerr-McGee Corp., 698 F.2d 236, 240 (5th Cir. 1983).
31 See, e.g., Smith v. City of Bastrop, No. 19-1054, 2021 WL 148061, at *5 (W.D. Tex. Jan. 15, 2021)
(“Even in bench trials where a court will not be acting as a ‘gatekeeper’ for the jury, testimony will be
excluded before trial if an expert merely provides legal opinions.”).
32 See R. Doc. 137-2 at 10 (“It is also my opinion that operations on the West Delta Block 32, Platform

E facility were not conducted in a safe and workmanlike manner as evidenced by Black Elk’s
admissions in connection with its criminal plea, which include the admission that the Black Elk
employee who made the decision to weld piping instead of bolting the piping in place ‘did not effectively
communicate’ with Black Elk’s contracts and the platform’s Person In Charge, Chris Srubar, and
which include the admission that Black Elk failed to coordinate activities on West Delta 32 at the time
of the accident that occurred on November 16, 2012 . . . As a result of the accident and subsequent
investigation by BSEE, 12 INCs were issued by BSEE concerning the activities that occurred prior to
and subsequent to the accident.”); see also id. at 11-12 (further discussing regulations and BEEOO’s
purported violation thereof).
33 Askanase v. Fatjo, 130 F.3d 657, 673 (5th Cir. 1997) (holding that testimony which is legal opinion

is inadmissible).
        Case 2:15-cv-00129-WBV-MBN Document 331 Filed 02/12/21 Page 7 of 9




Accordingly, Schoennagel’s opinions about the applicable regulations and violations

thereof relating to the November 16, 2012 explosion are similarly excluded.

           The Court further finds that Schoennagel’s discussion of BEEOO’s factual

basis in its criminal matter is inappropriate. 34 The factual basis speaks for itself, and

the Court need not rely on expert testimony to understand and apply the factual basis

in a related criminal matter, nor would such testimony assist the Court as the trier

of fact. Accordingly, the Court also excludes Schoennagel’s discussion of the factual

basis used in BEEOO’s criminal prosecution.

           There is, however, at least one portion of Schoennagel’s testimony that does

not reach a legal conclusion and is relevant. Schoennagel testifies that:

                   In my opinion, Black Elk’s prior history of an unusually
                   high number of INCs for an operator over the course of a
                   two year eight month period before the November 16, 2012
                   incident was a reason for the Performance Improvement
                   Plan and the shut-in order. In my opinion, the financial
                   requirements placed on the lessee to have and maintain a
                   lease on the OCS as well as the inspection and enforcement
                   requirements placed on the lessee to operate a lease on the
                   OCS clearly show that the DOI/BSEE consider the
                   operators to be responsible for the activities conducted on
                   a lease in the OCS. 35

           GIS argues this testimony is relevant because BEEOO claims significant

damages related to ABSG Consulting, costs which GIS contends would not have been

incurred had BEEOO not had a substantial history of receiving INCs from BSEE.

GIS therefore argues that such costs are not a direct or foreseeable consequence of a

breach of contract.


34   See R. Doc. 137-2 at 5-6, 12.
35   R. Doc. 137-2 at 9.
     Case 2:15-cv-00129-WBV-MBN Document 331 Filed 02/12/21 Page 8 of 9




       BEEOO objects to this testimony as irrelevant. Specifically, it argues that it

has not claimed costs related to downtime damages, the bankruptcy, or economic

damages associated with the shut-in. BEEOO does acknowledge that it has claimed

costs related to ABSG, but further argues that Schoennagel does not mention ABSG

by name in his report. GIS represents that ABSG’s work was connected to the

Performance Improvement Plan (and thus the shut-in order). 36                     Schoennagel

specifically offers his expert opinion about the Performance Improvement Plan, and

opines that it was related to BEEOO’s INC history. Accordingly, his testimony may

be some evidence that BEEOO is not owed for some or all of ABSG’s consulting fees.

The Court therefore finds this opinion relevant and will not exclude this portion of

Schoennagel’s report or his testimony as to these opinions. 37

       Finally, BEEOO objects to Schoennagel’s testimony in that it will be

cumulative with that of Keith King, the BSEE investigator. The Court rejects this

argument.      Although there may be some overlap between the testimony of

Schoennagel and King, King is certainly not being put forth “to give expert opinion

testimony on the connection between BEEOO’s high-than-industry-average track

record of INCs . . . and the regulatory actions taken by BSEE after the incident.”38

Further, this Court’s partial exclusion of Schoennagel’s testimony will reduce much

of the overlap King and Schoennagel otherwise would have had.


36 See R. Doc. 148 at 4 (“ABSG Consulting was also conscripted to assist in the Performance
Improvement Plan by BSEE.”)
37 The Court notes that there is a pending Motion in which GIS argues that BEEOO may not seek

ABSG’s fees as a matter of law. See R. Doc. 247. The Court’s ruling on that Motion may alter this
analysis, as if BEEOO may not seek such fees, this portion of Schoennagel’s testimony may lack
relevance.
38 R. Doc. 148 at 3.
   Case 2:15-cv-00129-WBV-MBN Document 331 Filed 02/12/21 Page 9 of 9




  IV.   CONCLUSION

    IT IS HEREBY ORDERED that BEEOO’s Motion In Limine is GRANTED

IN PART.

    New Orleans, Louisiana, February 12, 2021.




                                      ______________________________________
                                      WENDY B. VITTER
                                      UNITED STATES DISTRICT JUDGE
